EXHIBIT 10.3

 

Restricted Stock Agreement

 

This Restricted Stock Agreement (this “Agreement”) is made and entered into as
of 20th day of October, 2015 (the “Grant Date”) by and between Bovie Medical
Corporation, a Delaware corporation (the “Company”) and Nikolay Dimitrov Shilev
(the “Executive”).

 

WHEREAS, pursuant to the terms of a Management Agreement (the “Management
Agreement”) dated October 20, 2015 by and between Bovie Bulgaria EOOD, a limited
liability company incorporated under Bulgarian law and a wholly owned subsidiary
of the Company (the “Subsidiary”), the Company agreed to issue the Executive an
award of Restricted Stock (as defined below) upon the terms and conditions
contained herein;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Grant of Restricted Stock. Pursuant to the terms of the Management Agreement,
the Company hereby issues to the Executive on the Grant Date, a Restricted Stock
Award consisting of, in the aggregate, 225,922 shares of the common stock (the
“Common Stock”) of the Company (the “Restricted Stock”), on the terms and
conditions and subject to the restrictions set forth in this Agreement.

 

2. Consideration. The grant of the Restricted Stock is made in partial
consideration of the services to be rendered by the Executive to the Company
pursuant to the terms of the Management Agreement.

 

3. Restricted Period; Vesting. Except as otherwise provided herein, provided
that the Executive remains employed by the Subsidiary through the applicable
vesting date, the Restricted Stock will vest in accordance with the following
schedule:

 



Vesting Date

 

Shares of Common Stock

 

 

 

October 20, 2016

 

45,185 shares of common stock

 

October 20, 2017

 

45,185 shares of common stock

 

October 20, 2018

 

45,185 shares of common stock

 

October 20, 2019

 

45,185 shares of common stock

 

October 20, 2020

 

45,182 shares of common stock

 

The period over which the Restricted Stock vests is referred to as the
“Restricted Period”.

 

  1

 

 

4. Termination of Restricted Stock. If the Executive’s engagement by the
Subsidiary is terminated by the Subsidiary “For Cause” or by the Executive for
other than “Good Reason” (as defined in the Management Agreement) all Unvested
Restricted Stock (in each case as hereinafter defined) shall be forfeited to the
Company forthwith and all of the Executive's rights to such shares shall
immediately terminate without any payment or consideration by the Company. In
case of any dispute as to whether Termination has occurred, the Board of
Directors of the Company shall have sole discretion to determine whether such
termination has occurred and the effective date of such termination. Upon the
Executive’s death or Disability (as defined in the Management Agreement) all
Unvested Restricted Stock shall immediately become vested and issuable to the
Executive’s estate or to the Executive’s heirs, as applicable. Upon the
Executive’s termination of his engagement by the Company without “Cause” or by
the Executive for “Good Reason” (each as defined in the Management Agreement)
all Unvested Restricted Stock shall immediately become vested and issuable to
the Executive.

 

5. Restrictions.

 

(a) Subject to any exceptions set forth in this Agreement, during the Restricted
Period, any Unvested Restricted Stock (as defined below) or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Executive. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock will be
forfeited by the Executive and all of the Executive's rights to such shares
shall immediately terminate without any payment or consideration by the Company.

 

(b) The Executive shall have no rights and privileges of a stockholder of the
Company with respect to any Restricted Stock that has not yet vested in
accordance with Section 3 hereof (“Unvested Restricted Stock”).

 

(c) The Executive will not have the right to vote the shares of Unvested
Restricted Stock issued and held under this Agreement. The Executive will have
the right to receive and retain all cash dividends and distributions payable and
to exercise all other rights, powers and privileges of a holder of Common Stock
only with respect to shares of Vested Restricted Stock, except as otherwise
provided in this Agreement.

 

(d) The Board of Directors of the Company, in its absolute discretion, may
remove any or all of the restrictions imposed by this Agreement after issuance
of the Restricted Stock.

 

6. Stock Certificates. The Company shall cause the Restricted Stock to be issued
and a stock certificate or certificates representing the Restricted Stock to be
registered in the name of Executive promptly upon execution of this Agreement.
The stock certificate or certificates shall be delivered to, and held in custody
by the Company until the applicable restrictions lapse at the times specified in
Section 3 (Restricted Period; Vesting) or such shares of Restricted Stock are
forfeited as specified in Section 4 (Termination).

 

  2

 

 

7. No Right to Continued Engagement. This Agreement shall not confer upon the
Executive any right to be retained by the Subsidiary in any capacity. Further,
nothing in this Agreement shall be construed to limit the rights of the Company
or the Subsidiary to terminate the Executive’s engagement by the Subsidiary at
any time.

 

8. Securities Laws. In connection with the grant of the Restricted Stock, the
Executive covenants, represents, and warrants to the Company that:

 

(a) He has been advised and understands that the shares of Restricted Stock have
been issued in reliance upon exemptions from registration under the Securities
Act of 1933 as amended (the “Securities Act”) and applicable state statutes; the
shares of Restricted Stock have not been registered under the Securities Act or
applicable state statutes and must be held and may not be sold, transferred, or
otherwise disposed of for value unless they are subsequently registered under
the Securities Act or an exemption from such registration is available, except
as set forth herein; the Company is under no obligation to register the shares
of Restricted Stock under the Securities Act or the applicable state statutes;
in the absence of such registration, the sale of the shares of Restricted Stock
may be practicably impossible; the Company’s registrar and transfer agent will
maintain stop-transfer instructions against registration or transfer of the
shares of the Restricted Stock and any certificates issued representing the
shares of the Restricted Stock will bear on its face a legend in substantially
the following form restricting the sale of the shares:

 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF EFFECTIVE
REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.



 

(b) Regardless of whether the offering and sale of Restricted Stock have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Restricted Stock
(including the placement of appropriate legends on stock certificates or the
imposition of stop-transfer instructions) if, in the opinion of counsel to the
Company, such restrictions are reasonably necessary or desirable in order to
achieve compliance with the Securities Act, the securities laws of any state or
any other law.

 

(c) This Agreement constitutes the legal, valid, and binding obligation of the
Executive, enforceable in accordance with its terms, and the execution,
delivery, and performance of this Agreement by the Executive does not and will
not conflict with, violate, or cause a breach of any agreement, contract, or
instrument to which the Executive is a party or any judgment, order, or decree
to which the Executive is subject.

 

  3

 

 

9. Miscellaneous.

 

(a) The Executive has reviewed this Agreement with his own legal advisors and
has not relied on the Company’s legal advisors for any advice with respect to
the matters contained herein. The Executive has also reviewed with his own tax
advisor (s) the tax consequences of this award of Restricted Stock and the other
transactions contemplated by this Agreement. The Executive is relying solely on
such advisor (s) and not on any statements or representations of the Company or
any of its agents. The Executive understands and agrees that he, and not the
Company, shall be responsible for his own tax liability that may arise as a
result of the transactions contemplated by this Agreement.

 

(b) This Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature. The terms of this Agreement may
only be amended, modified, or waived by a written agreement executed by both of
the parties hereto.

 

(c) The validity, performance, construction, and effect of this Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware without regards to its conflicts of laws principles. Each party, for
itself and its successors and assigns, irrevocably agrees that any suit, action
or proceeding arising out of or relating to this Agreement may be instituted
only in any court of competent jurisdiction located in New Castle County,
Delaware and generally and unconditionally accepts and irrevocably submits to
the exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby from which no appeal has been taken
or is available. Each party, for itself and its successors and assigns,
irrevocably waives any objection it may have now or hereafter to the laying of
the venue of any such suit, action or proceeding, including any objection based
on the grounds of forum non conveniens, in the aforesaid courts.

 

(d) This Agreement and the Management Agreement constitute the entire agreement
between the parties hereto with respect to the Restricted Stock granted herein.

 

(e) Except as otherwise herein provided, this Agreement shall be binding upon
and shall inure to the benefit of the Company, its successors and assigns, and
of the Executive and the Executive’s personal representatives.

 

[SIGNATURE PAGE FOLLOWS]

 

  4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement as of the date first above written.

 

 



 

BOVIE MEDICAL COMPANY

 

        By /s/ Robert L. Gershon

 

 

Name:

Robert L. Gershon

 

 

Title:

Chief Executive Officer

 



 



NIKOLAY DIMITROV SHILEV

 

 

 

 

 

By:

/s/ Nikolay Dimitrov Shilev

 

 

 

 

5

--------------------------------------------------------------------------------